347 S.W.3d 179 (2011)
Sandra L. GENTRY, Respondent,
v.
Keith E. GENTRY, Appellant.
No. ED 95807.
Missouri Court of Appeals, Eastern District, Division Four.
August 30, 2011.
Timothy P. O'Mara, St. Peters, MO, for appellant.
Stephen G. Bell, St. Louis, MO, for respondent.
Before PATRICIA L. COHEN, P.J., LAWRENCE E. MOONEY, J, and GEORGE W. DRAPER III, J.

ORDER
PER CURIAM.
Keith Gentry (hereinafter, "Father") appeals from the trial court's judgment awarding Sandra Gentry sole physical custody of their minor child and ordering him to pay child support. Father raises two points on appeal. First, Father argues the trial court erroneously calculated his child support obligation by imputing income to him. Second, Father claims the trial court erred in not appointing a guardian ad litem because the appointment was required in light of the abuse and neglect allegations raised in the pleadings pursuant to Section 452.423.2 RSMo (2000).
We have reviewed the briefs of the parties, the transcript, and the record on appeal. No error of law appears. An opinion reciting the detailed facts and restating principles of law would have no precedential value. We have, however, provided a memorandum opinion, only for the use of the parties, setting forth the reasons for the order affirming the trial court's decision pursuant to Rule 84.16(b).